PETITION TO REHEAR
COOPER, J.
Counsel for the defendant has filed a petition to rehear taking issue with this court’s conclusion that the erroneous instruction by the trial judge on the issue of contributory negligence ‘ ‘ was error of such a nature as to mislead the jury on a material issue under the pleadings and evidence in the case, and, in our opinion, was prejudicial to the plaintiff.” We have considered argument of counsel, though its presents no new issues or new basic authority, and find no justification for us to change our opinion.
The petition to rehear is therefore overruled. Costs incident to the petition are adjudged against the defendant, Dixie Sand and Gravel Company.
McAmis, P. J., and Parrott, J., concur.